MESTER & SCHWARTZ, P.C.
Formed in the State of PA
Jason Brett Schwartz, Esquire
1917 Brown Street
Philadelphia, PA 19130
Tel: (267) 909-9036
Fax: (267) 541-2139
E-mail: jschwartz@mesterschwartz.com
Attorney for Movant
ATTORNEY FOR MOVANT: CAPITAL ONE AUTO FINANCE, A DIVISION OF CAPITAL ONE, N.A.

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEW JERSEY
                                    TRENTON DIVISION


IN RE:                                               §     CASE NO. 20-18767-MBK
                                                     §
LEONARD M OGLESBY, Debtor                            §     CHAPTER 13
                                                     §
                                                     §     Hearing date: December 15, 2020@9:00
                                                     §     A.M.
                                                     §
                                                     §     NOTICE OF MOTION TO VACATE
                                                     §     AUTOMATIC STAY
                                                     §     WITH WAIVER OF RULE 4001(a)(3)
TO:

Brad J. Sadek                                            Leonard M Oglesby
1315 Walnut Street, Ste 502                              1813 Margerum Avenue
Philadelphia, PA 19107                                   Lake Como, NJ 07719
Albert Russo                                             U.S. TRUSTEE
CN 4853                                                  One Newark Center Ste 2100
Trenton, NJ 08650                                        Newark, NJ 07102
P LEASE TAKE NOT ICE that on Tuesday,December 15, 2020 at 9:00 A.M., or as soon as the matter
may be heard, the undersigned, attorneys for Secured Creditor Capital One Auto Finance, a division
of Capital One, N.A. its assignees and/or successors in interest, will move before the Honorable
Michael B. Kaplan of the United States Bankruptcy Court, 402 East State Street, Trenton, NJ 08608
for the entry of an Order Vacating the Automatic Stay with respect to Debtor's 2010 HONDA CR-V-4
CYL. Utility 4D EX 4WD, V.I.N. 5J6RE4H56AL043980, and allowing Capital One Auto Finance, a
division of Capital One, N.A. to continue or institute a repossession action, by reason of the Debtor's
failure to make regular monthly payments to Capital One Auto Finance, a division of Capital One, N.A..
                            Respectfully Submitted,

                            Mester & Schwartz, P.C.
                            Attorney for Movant
Dated : November 19, 2020
                            /s/ Jason Brett Schwartz, Esquire
                            Jason Brett Schwartz, Esquire
